DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 25, the cancelation of claims 20-21, and the withdrawal of claims 26 and 46, as well as the addition of claims 47 and 48, as filed on May 17, 2022, are acknowledged.
Applicant’s arguments, see Remarks filed on May 17, 2022, with respect to amended claims 1 and 25 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, 15-18, 25, 27-28, 31, 33-34, 38-41 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizaki (US20160108284) in view of Arora et al. (Tenside Surf. Det. Vol. 55, year 2018, pages 266-272).
Regarding claim 1, Yoshizaki discloses a polishing composition (abstract), comprising: an abrasive (paragraph 0058); optionally, a pH adjuster (paragraph 0110); a barrier film removal rate enhancer (citric acid, paragraph 0030); a TEOS removal rate inhibitor (triethanolamine, paragraph 0042); a cobalt removal rate enhancer (glycine, paragraph 0031); an azole-containing corrosion inhibitor (tetrazole, paragraph 0083); and a cobalt corrosion inhibitor, the cobalt corrosion inhibitor being an anionic surfactant comprising one phosphate group (paragraph 0092); wherein the barrier film removal rate enhancer is different from the cobalt removal rate enhancer (citric acid vs. glycine, paragraphs 0030 and 0042), and the abrasive added into the composition is free of a surface modified abrasive (paragraph 0058).  Yoshizaki is silent about the anionic surfactant comprising a combination of a six to twenty four carbon alkyl chain and one to eighteen ethylene oxide groups.  However, Yoshizaki discloses that the anionic surfactant includes an alkyl phosphate ester or polyoxyethylene alkyl phosphate (paragraph 0092).  In addition, Arora teaches that an anionic surfactant of phosphate esters can be synthesized by phosphation of alphatic ethoxylated alcohol (section 2 and Figs. 1-2), wherein the alcohol comprises a combination of an eight carbon alkyl chain and three ethylene oxide groups (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known phosphate anionic surfactant comprising a combination of an eight carbon alkyl chain and three ethylene oxide groups as taught by Arora for the phosphate anionic surfactant in the composition of Yoshizaki, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 2, Yoshizaki discloses wherein the abrasive is silica (paragraph 0058).
Regarding claim 3, Yoshizaki discloses wherein the abrasive is in an amount of from about 0.1% to about 10% by weight of the composition (paragraphs 006-0062).
Regarding claim 6, Yoshizaki discloses wherein the barrier film removal rate enhancer is citric acid (paragraph 0030).
Regarding claim 8, Yoshizaki discloses wherein the TEOS removal rate inhibitor is an amine containing compound of alkanolamines (triethanolamine, paragraph 0042).
Regarding claim 9, Yoshizaki discloses wherein the alkanolamine is tertiary amine (triethanolamine, paragraph 0042).
Regarding claim 10, Yoshizaki discloses wherein the alkanolamine is triethanolamine (paragraph 0042).
Regarding claim 15, Yoshizaki discloses wherein the TEOS removal rate inhibitor is in an amount of from about 0.01% to about 5% by weight of the composition (paragraphs 0045-0046).
Regarding claim 16, Yoshizaki discloses wherein the cobalt removal rate enhancer is glycine (paragraph 0031).
Regarding claim 17, Yoshizaki discloses wherein the cobalt removal rate enhancer is in an amount of from about 0.01% to about 5% by weight of the composition (paragraphs 0045-0046).
Regarding claim 18, Yoshizaki discloses wherein the azole-containing corrosion inhibitor is tetrazole (paragraph 0083).
Regarding claim 25, Yoshizaki discloses a polishing composition (abstract), comprising: an abrasive (paragraph 0058); optionally, a pH adjuster (paragraph 0110); an organic acid (citric acid, paragraph 0030); an amino acid (glycine, paragraph 0031); an alkanolamine (triethanolamine, paragraph 0042); an azole-containing corrosion inhibitor (tetrazole, paragraph 0083); and an anionic surfactant comprising one phosphate group (paragraph 0092); wherein the organic acid is different from the amino acid (citric acid vs. glycine, paragraphs 0030 and 0042), and the abrasive added into the composition is free of a surface modified abrasive (paragraph 0058).  Yoshizaki is silent about the anionic surfactant comprising a combination of a six to twenty four carbon alkyl chain and one to eighteen ethylene oxide groups.  However, Yoshizaki discloses that the anionic surfactant includes an alkyl phosphate ester or polyoxyethylene alkyl phosphate (paragraph 0092).  In addition, Arora teaches that an anionic surfactant of phosphate esters can be synthesized by phosphation of alphatic ethoxylated alcohol (section 2 and Figs. 1-2), wherein the alcohol comprises a combination of an eight carbon alkyl chain and three ethylene oxide groups (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known phosphate anionic surfactant comprising a combination of an eight carbon alkyl chain and three ethylene oxide groups as taught by Arora for the phosphate anionic surfactant in the composition of Yoshizaki, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 27, Yoshizaki discloses wherein the abrasive is silica (paragraph 0058).
Regarding claim 28, Yoshizaki discloses wherein the abrasive is in an amount of from about 0.1% to about 10% by weight of the composition (paragraphs 006-0062).
Regarding claim 31, Yoshizaki discloses wherein the organic acid is citric acid (paragraph 0030).
Regarding claim 33, Yoshizaki discloses wherein the alkanolamine is tertiary amine (triethanolamine, paragraph 0042).
Regarding claim 34, Yoshizaki discloses wherein the alkanolamine is triethanolamine (paragraph 0042).
Regarding claim 38, Yoshizaki discloses wherein the alkanolamine is in an amount of from about 0.01% to about 5% by weight of the composition (paragraphs 0045-0046).
Regarding claim 39, Yoshizaki discloses wherein the amino acid is glycine (paragraph 0031).
Regarding claim 40, Yoshizaki discloses wherein the amino acid is in an amount of from about 0.01% to about 5% by weight of the composition (paragraphs 0045-0046).
Regarding claim 41, Yoshizaki discloses wherein the azole-containing corrosion inhibitor is tetrazole (paragraph 0083).
Regarding claims 47 and 48, Arora discloses wherein the anionic surfactant comprises three ethylene oxide groups (Figs. 1-2).
Claims 1, 4, 5, 7, 19, 22-25, 29-30, 32 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Stender et al. (US20170088748) in view of Arora et al. (Tenside Surf. Det. Vol. 55, year 2018, pages 266-272).
Regarding claim 1, Stender discloses a polishing composition (abstract), comprising: an abrasive (paragraph 0080); optionally, a pH adjuster (pH modifier, paragraph 0080); a barrier film removal rate enhancer (phosphoric acid, paragraph 0117); a TEOS removal rate inhibitor (cocamide monoethanol amine, paragraph 0098); a cobalt removal rate enhancer (citric acid, paragraph 0106); an azole-containing corrosion inhibitor (benzotriazole, paragraph 0110); and a cobalt corrosion inhibitor, the cobalt corrosion inhibitor being an anionic surfactant comprising one phosphate group (paragraph 0100); wherein the barrier film removal rate enhancer is different from the cobalt removal rate enhancer (phosphoric acid vs. citric acid, paragraphs 0117 and paragraph 0106), and the abrasive added into the composition is free of a surface modified abrasive (paragraph 0084).  Stender is silent about the anionic surfactant comprising a combination of a six to twenty four carbon alkyl chain and one to eighteen ethylene oxide groups.  However, Stender discloses that the anionic surfactant includes an alkoxy phosphate (paragraph 0100).  In addition, Arora teaches that an anionic surfactant of alkoxy phosphate can be synthesized by phosphation of alphatic ethoxylated alcohol (section 2 and Figs. 1-2), wherein the alcohol comprises a combination of an eight carbon alkyl chain and three ethylene oxide groups (Fig. 2). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known alkoxy phosphate anionic surfactant comprising a combination of an eight carbon alkyl chain and three ethylene oxide groups as taught by Arora for the alkoxy phosphate anionic surfactant in the composition of Stender, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 4, Stender discloses wherein the composition comprises the pH adjustor and the pH adjustor is potassium hydroxide (paragraph 0107).
	Regarding claim 5, Stender discloses wherein the pH adjuster in an amount of from about 0.0001 to about 5% by weight of the composition (paragraph 0108), which overlaps with the range recited in the instant claim.  Stender further teaches that the pH adjuster is used to adjust the pH of the composition (paragraph 0107).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to adjust the concentration of the pH adjuster (a result-effective variable) to achieve desirable pH for the composition.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 7, Stender discloses wherein the barrier film removal rate enhancer is in an amount of from about 0.1% to about 1% by weight of the composition (paragraph 0119).
Regarding claim 19, Stender discloses wherein the azole-containing corrosion inhibitor in an amount of from about 0.01% to about 0.1% by weight of the composition (paragraph 0111).
Regarding claim 22, Stender discloses wherein the cobalt corrosion inhibitor in an amount of from about 0.001% to about 1% by weight of the composition (paragraphs 0100 and 0104).
Regarding claim 23, Stender discloses wherein the composition comprises: the abrasive is in an amount of from about 0.1% to about 5% by weight of the composition (paragraph 0087); the pH adjuster in an amount of from about 0.0001 to about 5% by weight of the composition (paragraph 0108), which overlaps with the range recited in the instant claim; the barrier film removal rate enhancer is in an amount of from from about 0.1% to about 1% by weight of the composition (paragraph 0119); the TEOS removal rate inhibitor in an amount of about 0.01% to about 1% by weight of the composition (paragraph 0104); the cobalt removal rate enhancer is in an amount of from about 0.001% to about 1% by weight of the composition (paragraphs 0100 and 0104); the azole-containing corrosion inhibitor in an amount of from about 0.01% to about 0.1% by weight of the composition (paragraph 0111); and the cobalt corrosion inhibitor in an amount of from about 0.001% to about 1% by weight of the composition (paragraphs 0100 and 0104).
	Regarding claim 24, Stender discloses wherein the pH of the composition is at 7 or higher (paragraph 0089), which overlaps with the range recited in the instant claim.
Regarding claim 25, Stender discloses a polishing composition (abstract), comprising: an abrasive (paragraph 0080); optionally, a pH adjuster (pH modifier, paragraph 0080); an organic acid (paragraph 0113); an amino acid (paragraph 0117); an alkanolamine (cocamide monoethanol amine, paragraph 0098); an azole-containing corrosion inhibitor (bezotriazole, paragraph 0110); and an anionic surfactant comprising one phosphate group (paragraph 0100); wherein the organic acid is different from the amino acid (paragraphs 0113 and 0117), and the abrasive added into the composition is free of a surface modified abrasive (paragraph 0084).  Stender is silent about the anionic surfactant comprising a combination of a six to twenty four carbon alkyl chain and one to eighteen ethylene oxide groups.  However, Stender discloses that the anionic surfactant includes an alkoxy phosphate (paragraph 0100).  In addition, Arora teaches that an anionic surfactant of alkoxy phosphate can be synthesized by phosphation of alphatic ethoxylated alcohol (section 2 and Figs. 1-2), wherein the alcohol comprises a combination of an eight carbon alkyl chain and three ethylene oxide groups (Fig. 2). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known alkoxy phosphate anionic surfactant comprising a combination of an eight carbon alkyl chain and three ethylene oxide groups as taught by Arora for the alkoxy phosphate anionic surfactant in the composition of Stender, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 29, Stender discloses wherein the composition comprises the pH adjustor and the pH adjustor is potassium hydroxide (paragraph 0107).
	Regarding claim 30, Stender discloses wherein the pH adjuster in an amount of from about 0.0001 to about 5% by weight of the composition (paragraph 0108), which overlaps with the range recited in the instant claim.  Stender further teaches that the pH adjuster is used to adjust the pH of the composition (paragraph 0107).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to adjust the concentration of the pH adjuster (a result-effective variable) to achieve desirable pH for the composition.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 32, Stender discloses wherein the organic acid is in an amount of from about 0.2% to about 2% by weight of the composition (paragraph 0114).
Regarding claim 42, Stender discloses wherein the azole-containing corrosion inhibitor in an amount of from about 0.01% to about 0.1% by weight of the composition (paragraph 0111).
Regarding claim 43, Stender discloses wherein the anionic surfactant is in an amount of from about 0.001% to about 1% by weight of the composition (paragraphs 0100 and 0104).
Regarding claim 44, Stender discloses wherein the composition comprises: the abrasive is in an amount of from about 0.1% to about 5% by weight of the composition (paragraph 0087); the pH adjuster in an amount of from about 0.0001 to about 5% by weight of the composition (paragraph 0108), which overlaps with the range recited in the instant claim; the organic acid in an amount of from about 0.2% to about 2% by weight of the composition (paragraph 0114); the alkanolamine in an amount of from about 0.01% to about 1% by weight of the composition (paragraph 0104); the amino acid is in an amount of from about 0.1% to about 1% by weight of the composition (paragraphs 0119 and 0119); the azole-containing corrosion inhibitor in an amount of from about 0.01% to about 0.1% by weight of the composition (paragraph 0111); and the anionic surfactant is in an amount of from about 0.001% to about 1% by weight of the composition (paragraphs 0100 and 0104).
	Regarding claim 45, Stender discloses wherein the pH of the composition is at 7 or higher (paragraph 0089), which overlaps with the range recited in the instant claim.
Claims 1, 11-12, 14, 25, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (EP3263667) in view of Arora et al. (Tenside Surf. Det. Vol. 55, year 2018, pages 266-272).
Regarding claim 1, Graham discloses a polishing composition (abstract), comprising: an abrasive (paragraph 0030); optionally, a pH adjuster (pH modifier, paragraph 0026); a barrier film removal rate enhancer (citric acid, paragraph 0059); a TEOS removal rate inhibitor (poly(2-ethyl-oxazoline, paragraph 0038); a cobalt removal rate enhancer (glycine, paragraph 0059); an azole-containing corrosion inhibitor (benzotriazole, paragraph 0045); and a cobalt corrosion inhibitor, the cobalt corrosion inhibitor being an anionic surfactant comprising one phosphate group (paragraph 0050); wherein the barrier film removal rate enhancer is different from the cobalt removal rate enhancer (citri acid vs. glycine, paragraph 0059), and the abrasive added into the composition is free of a surface modified abrasive (silica, paragraph 0030).  Graham is silent about the anionic surfactant comprising a combination of a six to twenty four carbon alkyl chain and one to eighteen ethylene oxide groups.  However, Graham discloses that the anionic surfactant includes an alkoxy phosphate (paragraph 0050).  In addition, Arora teaches that an anionic surfactant of alkoxy phosphate can be synthesized by phosphation of alphatic ethoxylated alcohol (section 2 and Figs. 1-2), wherein the alcohol comprises a combination of an eight carbon alkyl chain and three ethylene oxide groups (Fig. 2). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known alkoxy phosphate anionic surfactant comprising a combination of an eight carbon alkyl chain and three ethylene oxide groups as taught by Arora for the alkoxy phosphate anionic surfactant in the composition of Graham, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 11, Graham discloses wherein the TEOS removal rate inhibitor is a cationic polymer (poly(2-ethyl-oxazoline, paragraph 0038).
Regarding claim 12, Graham discloses wherein the cationic polymer is poly(2-ethyl-2-oxazoline) (poly(2-ethyl-oxazoline, paragraph 0038).
Regarding claim 14, Graham discloses wherein the cationic polymer has a number average molecular weight between about 10,000 g/mol and about 20,000,000 g/mol (paragraph 0038), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 25, Graham discloses a polishing composition (abstract), comprising: an abrasive (paragraph 0030); optionally, a pH adjuster (pH modifier, paragraph 0026); an organic acid (citric acid, paragraph 0059); an amino acid (glycine, paragraph 0059); a cationic polymer (poly(2-ethyl-oxazoline, paragraph 0038); an azole-containing corrosion inhibitor (bezotriazole, paragraph 0045); and an anionic surfactant comprising one phosphate group (paragraph 0050); wherein the barrier film removal rate enhancer is different from the cobalt removal rate enhancer (citri acid vs. glycine, paragraph 0059), and the abrasive added into the composition is free of a surface modified abrasive (silica, paragraph 0030).  Graham is silent about the anionic surfactant comprising a combination of a six to twenty four carbon alkyl chain and one to eighteen ethylene oxide groups.  However, Graham discloses that the anionic surfactant includes an alkoxy phosphate (paragraph 0050).  In addition, Arora teaches that an anionic surfactant of alkoxy phosphate can be synthesized by phosphation of alphatic ethoxylated alcohol (section 2 and Figs. 1-2), wherein the alcohol comprises a combination of an eight carbon alkyl chain and three ethylene oxide groups (Fig. 2). Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known alkoxy phosphate anionic surfactant comprising a combination of an eight carbon alkyl chain and three ethylene oxide groups as taught by Arora for the alkoxy phosphate anionic surfactant in the composition of Graham, with a reasonable expectation of success. It has been held that substituting equivalents known for the same purpose is obvious.  See MPEP 2144.06 II.
Regarding claim 35, Graham discloses wherein the cationic polymer is poly(2-ethyl-2-oxazoline) (poly(2-ethyl-oxazoline, paragraph 0038).
Regarding claim 37, Graham discloses wherein the cationic polymer has a number average molecular weight between about 10,000 g/mol and about 20,000,000 g/mol (paragraph 0038), which encompasses the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Allowable Subject Matter
Claims 13 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 13 and 36, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a polishing composition wherein the hindered amine containing group is 2,2,6,6-tetramethylpiperidinyl, in the context of the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713